Name: 81/720/EEC: Commission Decision of 21 August 1981 establishing that the apparatus described as 'Spectra Physics-high performance liquid chromatograph, model SP 8000 (AMP)' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  agricultural activity;  mechanical engineering
 Date Published: 1981-09-10

 Avis juridique important|31981D072081/720/EEC: Commission Decision of 21 August 1981 establishing that the apparatus described as 'Spectra Physics-high performance liquid chromatograph, model SP 8000 (AMP)' may not be imported free of Common Customs Tariff duties Official Journal L 256 , 10/09/1981 P. 0034 - 0034COMMISSION DECISION of 21 August 1981 establishing that the apparatus described as "Spectra Physics - high performance liquid chromatograph, model SP 8000 (AMP)" may not be imported free of Common Customs Tariff duties (81/720/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 17 February 1981, Belgium has requested the Commision to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Spectra Physics - high performance liquid chromatograph, model SP 8000 (AMP)", to be used for fundamental research on plant-growth regulators and cyclic AMP in higher plant life, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 23 June 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a liquid chromatograph; Whereas its objective technical characteristics, such as the separation power in the detection of the peaks of the substances and the use to which it is put, make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "LC-XP" manufactured by Pye Unicam Ltd, York Street, Cambridge, UK-CB1 2PX, to the apparatus "LC 750" manufactured by Applied Chromatography Systems Ltd, Concorde House, Concorde Street, Luton, UK-Bedfordshire, to the apparatus "System 9200 HPLC" manufactured by Kipp & Zonen, Mercuriusweg 1, NL-Delft, and to the apparatus "HP 1084 B" manufactured by Hewlett Packard GmbH, Postfach 1280, D-Waldbronn, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Spectra Physics - high performance liquid chromatograph, model SP 8 000 (AMP)", which is the subject of an application by Belgium of 17 February 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 August 1981. For the Commission Edgard PISANI Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.